ICJ_174_ICAOCouncil-IASTA_BHR-EGY-ARE_QAT_2020-07-14_JUD_01_ME_02_FR.txt.                                                                                                        251




                               DÉCLARATION DE M. LE JUGE GEVORGIAN

                [Traduction]

                   Désaccord avec certains aspects du raisonnement de la Cour en ce qui concerne
                le deuxième moyen d’appel — Paragraphe 48 de l’arrêt — Cour n’étant pas fondée
                à invoquer la jurisprudence se rapportant à sa propre compétence pour évaluer
                celle du Conseil de l’OACI — Existence de différences fondamentales entre la
                Cour et le Conseil — Paragraphe 61 de l’arrêt — Cour allant trop loin en
                souscrivant à une interprétation large de la compétence du Conseil étendant celle‑ci
                à des questions étrangères à l’aviation civile — Mandat de règlement des différends
                du Conseil se limitant aux traités de l’OACI — Etats n’ayant en principe pas
                consenti au règlement par le Conseil de différends sans lien avec l’aviation civile.

                    1. J’ai voté en faveur des conclusions de la Cour énoncées dans le dis-
                 positif car j’estime que chacun des trois moyens d’appel avancés par les
                 demandeurs devait être rejeté. Néanmoins, je ne souscris pas à la concep-
                 tion large que propose la Cour de la compétence du Conseil de l’OACI
                 en considérant que celle‑ci s’étend à des questions sans lien avec l’avia-
                 tion civile, comme elle le dit notamment aux paragraphes 48 et 61 de
                l’arrêt. Dans la présente déclaration, j’exposerai les raisons de mon
                ­
                ­désaccord.
                    2. Selon moi, il est possible d’écarter les arguments des demandeurs rela-
                 tifs à la compétence ratione materiae en s’en tenant à la décision antérieure
                 de la Cour en l’affaire de l’Appel concernant la compétence du Conseil de
                 l’OACI (Inde c. Pakistan). Dans cette affaire, en effet, la Cour avait nette-
                 ment rejeté l’idée que considérer une défense au fond comme sortant du
                 champ d’application de la convention de Chicago et de l’accord de transit
                 pouvait priver le Conseil de sa compétence 1. Le même raisonnement s’ap-
                 plique en l’espèce, étant donné que l’argument qu’avancent les demandeurs
                 en qualifiant de contre‑mesures licites les restrictions visant l’aviation qu’ils
                 ont imposées constitue en substance une défense sur le fond 2.
                    3. Cependant, l’opportunité d’un examen par le Conseil de l’OACI,

                   1 Appel concernant la compétence du Conseil de l’OACI (Inde c. Pakistan), arrêt,

                C.I.J. Recueil 1972, p. 61, par. 27. La Cour a écrit :
                        « [l]e fait qu’une défense au fond se présente d’une certaine manière ne peut porter
                        atteinte à la compétence du tribunal ou de tout autre organe en cause ; sinon les
                        parties seraient en mesure de déterminer elles‑mêmes cette compétence, ce qui serait
                        inadmissible. Comme on l’a déjà vu pour Ia compétence de la Cour, la compétence
                        du Conseil dépend nécessairement du caractère du litige soumis au Conseil et des
                        points soulevés, mais non pas des moyens de défense au fond ou d’autres considé-
                        rations qui ne deviendraient pertinentes qu’une fois tranchés les problèmes juridic-
                        tionnels. »
                    2   Voir le paragraphe 49 du présent arrêt.

                                                                                                         83




10 CIJ1192_Ord.indb 163                                                                                        10/08/21 10:34

                                       conseil de l’oaci (décl. gevorgian)                                  252

                  dans le cadre de sa fonction de règlement des différends, de questions sans
                  lien avec l’aviation civile est loin d’être aussi évidente que le donne à pen-
                  ser le présent arrêt. Au vu de l’importance des principes qui sont en jeu
                  — en particulier le principe du consentement dans le règlement des diffé-
                  rends entre Etats —, la compétence du Conseil devrait être clairement
                  définie et se limiter aux questions que cet organe s’est expressément vu
                  confier par les Etats parties. La Cour, dans le présent arrêt, va trop loin
                  en donnant l’impression d’avaliser une définition étendue de la compé-
                  tence du Conseil, selon laquelle celui‑ci peut (voire doit) examiner des
                  questions sans lien avec l’aviation civile lorsqu’il entreprend de régler des
                  différends conformément à l’article 84 de la convention de Chicago et à la
                  section 2 de l’article II de l’accord de transit.
                     4. Au paragraphe 48 de l’arrêt, la Cour se fonde sur une conclusion
                  qu’elle a énoncée en l’affaire relative au Personnel diplomatique et consulaire
                  des Etats‑Unis à Téhéran (Etats-Unis d’Amérique c. Iran) pour affirmer que
                  l’existence d’un contexte plus large au différend opposant les Parties « ne
                  prive pas le Conseil [de l’OACI] de la compétence qu’il tient » de l’article 84
                  de la convention de Chicago 3. Dans l’arrêt rendu en cette affaire‑là, la
                  Cour avait estimé que le fait qu’un différend d’ordre juridique puisse
                 ­s’inscrire dans le cadre d’un différend politique plus vaste entre les Etats
                 en litige ne la privait pas de sa compétence à l’égard de ce différend juri-
                  dique 4. Statuer autrement équivaudrait à « une restriction considérable et
                 injustifiée de son rôle en matière de règlement pacifique des différends
                ­internationaux » 5.
                     5. Si ce principe a été confirmé à de nombreuses reprises dans des procé-
                  dures devant la Cour 6, il ne s’applique pas, à mon sens, à d’autres institu-
                  tions internationales qui n’ont pas été créées aux fins exclusives du règlement
                  pacifique des différends. En particulier, les contextes politiques auxquels
                  fait référence l’arrêt en l’affaire relative au Personnel diplomatique et consu‑
                  laire des Etats‑Unis à Téhéran sont susceptibles d’influer davantage sur une
                  procédure se tenant devant un organe composé de représentants d’Etats
                  que sur une instance introduite devant la Cour. Autrement dit, c’est une
                  chose que d’affirmer que l’existence d’un différend politique plus large ne




                    3 Voir le paragraphe 48 du présent arrêt.
                    4 Personnel diplomatique et consulaire des Etats‑Unis à Téhéran (Etats‑Unis d’Amérique
                c. Iran), arrêt, C.I.J. Recueil 1980, p. 20, par. 37.
                    5 Ibid.
                    6 Voir, par exemple, Application de la convention internationale pour la répression du

                financement du terrorisme et de la convention internationale sur l’élimination de toutes les
                formes de discrimination raciale (Ukraine c. Fédération de Russie), exceptions préliminaires,
                arrêt, C.I.J. Recueil 2019 (II), p. 576, par. 28 ; Certains actifs iraniens (République islamique
                d’Iran c. Etats‑Unis d’Amérique), exceptions préliminaires, arrêt, C.I.J. Recueil 2019 (I),
                p. 23, par. 36 ; Obligation de négocier un accès à l’océan Pacifique (Bolivie c. Chili), excep‑
                tion préliminaire, arrêt, C.I.J. Recueil 2015 (II), p. 604, par. 32.

                                                                                                             84




10 CIJ1192_Ord.indb 165                                                                                             10/08/21 10:34

                                         conseil de l’oaci (décl. gevorgian)                                253

                saurait avoir d’incidence sur la compétence d’un organe composé de
                « magistrats indépendants » 7 et c’en est une tout autre que d’appliquer le
                même principe à un organe composé d’Etats parties au traité en cause 8,
                chacun d’entre eux étant susceptible d’avoir ses propres visées politiques et
                d’être potentiellement influencé par des considérations non juridiques.
                   6. La Cour n’explique pas les raisons pour lesquelles elle estime que le
                raisonnement qu’elle avait suivi en l’affaire relative au Personnel diploma‑
                tique et consulaire des Etats‑Unis à Téhéran s’applique au Conseil de
                l’OACI. Il s’agit là d’une omission notable, étant donné que dans d’autres
                parties du présent arrêt la Cour souligne les différences importantes qui
                existent entre cet organe et elle‑même 9, notamment le fait que le Conseil
                est composé non pas de juges indépendants mais d’« Etats contractants
                élus par [son] assemblée » 10.
                   7. Il importe également de mentionner un certain nombre d’autres
                considérations. Par exemple, les membres du Conseil de l’OACI agissent
                sur les instructions de leurs gouvernements lorsqu’ils votent au cours d’une
                procédure engagée au titre de l’article 84 11 — fait qui illustre clairement la
                nature non judiciaire du Conseil. En outre, si la Cour a pour principale
                fonction le règlement pacifique des différends juridiques, le Conseil se voit
                pour sa part assigner, par l’article 54 de la convention de Chicago, un
                large éventail de responsabilités, dont la plupart sont d’ordre technique et
                administratif (il doit ainsi « gérer les finances de l’[o]rganisation » ou
                « adopter … des normes et des pratiques recommandées internationales »
                relatives à l’aviation civile). Enfin, si la Cour est habilitée par son Statut à
                examiner « tout point de droit international », le Conseil, quant à lui, a un
                mandat de règlement des différends nettement plus restreint, visant uni-
                quement l’interprétation ou l’application des instruments de l’OACI.
                   8. Ce sont là autant de raisons de considérer que les principes de com-
                pétence qui valent pour la Cour ne s’appliquent pas de la même façon au
                Conseil de l’OACI. Je désapprouve donc que la Cour se soit appuyée sur
                ce qu’elle avait déclaré en l’affaire relative au Personnel diplomatique et
                consulaire des Etats‑Unis à Téhéran pour traiter le deuxième moyen d’ap-
                pel avancé par les demandeurs.

                    7Voir l’article 2 du Statut de la Cour internationale de Justice.
                    8Voir l’article 50 a) de la convention de Chicago.
                   9 Voir le paragraphe 60 du présent arrêt.
                   10 Ibid.
                   11 Voir G. F. Fitzgerald, « The Judgment of the International Court of Justice in the

                Appeal relating to the Jurisdiction of the ICAO Council », Canadian Yearbook of Interna‑
                tional Law, vol. 12, 1974, p. 168‑169 (faisant observer que :
                        « [d]ans le cas du Conseil de l’OACI, les membres siégeant sont manifestement les repré-
                        sentants respectifs des différents Etats membres… En effet, l’examen des procès‑verbaux
                        des réunions du Conseil tenues les 28 et 29 juillet 1971 [en l’affaire Inde c. Pakistan]
                        indique que certains des membres souhaitaient différer les décisions pour attendre les
                        instructions de leurs gouvernements. D’autres représentants semblaient avoir déjà reçu
                        leurs instructions… Le mieux que l’on puisse dire, pour ce qui est du règlement des
                        différends au sein de l’OACI, est que les Etats en tant que tels agissent comme des juges
                        et que leurs représentants s’expriment au nom des Etats et non en leur nom propre. »)

                                                                                                              85




10 CIJ1192_Ord.indb 167                                                                                             10/08/21 10:34

                                     conseil de l’oaci (décl. gevorgian)                            254

                   9. Pour des motifs analogues, je ne souscris pas davantage au raisonne-
                ment suivi par la Cour au paragraphe 61 du présent arrêt. Au vu des
                éléments susmentionnés qui la distinguent du Conseil de l’OACI, la Cour
                choisit de ne pas appliquer à celui‑ci le concept d’« opportunité judiciaire »
                en tant que tel 12. Pourtant, elle juge ensuite que « [l]’intégrité de la fonc-
                tion de règlement des différends du Conseil … ne serait pas compromise
                si celui‑ci examinait des questions étrangères à l’aviation civile » à la seule
                fin de statuer sur un différend à l’égard duquel il est compétent 13.
                   10. De mon point de vue, cette affirmation catégorique a une portée
                trop large. La doctrine de l’« opportunité judiciaire » ne peut en aucun cas
                s’appliquer à bon droit au Conseil de l’OACI, celui‑ci étant un organe
                principalement technique et administratif, dont les membres agissent en
                tant que représentants de leurs gouvernements, sans avoir à bien connaître
                le droit international, et dont le mandat de règlement des différends est
                étroitement limité à l’interprétation ou l’application des traités de l’OACI.
                Ces éléments ne peuvent nous amener à conclure de manière générale que
                le Conseil est fondé à examiner des questions sans lien avec l’aviation
                civile tant qu’il le fait aux fins de la résolution d’un différend à l’égard
                duquel il est par ailleurs compétent.
                   11. Le principe fondamental demeure que les Etats ne devraient relever
                de la compétence du Conseil de l’OACI que dans la mesure où ils y ont
                consenti. Comme elle l’a fait observer à propos de sa propre compétence,
                « la Cour n’a de juridiction à l’égard des Etats que dans la mesure où
                ceux‑ci y ont consenti » 14, et lorsque ce consentement est exprimé dans
                une clause compromissoire insérée dans un accord international, les
                conditions prévues dans ladite clause « doivent être considérées comme …
                constituant les limites » de ce consentement 15.
                   12. Ces considérations valent encore davantage dans le cas d’une institu-
                tion telle que le Conseil de l’OACI, du fait de son mandat restreint. Etant
                donné que l’article 84 de la convention de Chicago et la section 2 de l’ar-
                ticle II de l’accord de transit n’établissent la compétence du Conseil que
                pour juger des différends relatifs à ces instruments, les Etats n’ont pas, en
                principe, donné leur consentement au règlement par le Conseil de diffé-
                rends sans lien avec l’aviation civile. En concluant que l’intégrité de la fonc-
                tion de règlement des différends du Conseil « ne serait pas compromise » si
                celui‑ci examinait des questions étrangères à l’aviation civile dans l’exercice
                de sa compétence, la Cour entérine une conception étendue de la compé-
                tence du Conseil qui pourrait, à l’avenir, porter préjudice au principe fon-
                damental du consentement dans le règlement pacifique des différends.
                   13. En résumé, je suis d’avis que la Cour se fourvoie en cherchant à

                    12 Voir les paragraphes 60 et 61 du présent arrêt.
                    13 Voir le paragraphe 61 du présent arrêt.
                   14 Activités armées sur le territoire du Congo (nouvelle requête : 2002) (République

                démocratique du Congo c. Rwanda), compétence et recevabilité, arrêt, C.I.J. Recueil 2006,
                p. 32, par. 65.
                   15 Ibid., p. 39, par. 88.



                                                                                                      86




10 CIJ1192_Ord.indb 169                                                                                     10/08/21 10:34

                                  conseil de l’oaci (décl. gevorgian)                    255

                définir l’aptitude du Conseil de l’OACI à traiter de questions sans lien
                avec l’aviation civile. La Cour aurait pu invoquer son arrêt de 1972 en
                l’affaire de l’Appel concernant la compétence du Conseil de l’OACI (Inde
                c. Pakistan) pour rejeter le deuxième moyen d’appel avancé par les
                demandeurs. En effet, cette décision avait clairement établi que le Conseil
                n’est pas privé de sa compétence ratione materiae au seul motif que le
                défendeur fait valoir qu’une défense au fond est exclue de sa compétence.
                Au lieu de cela, sciemment ou non, la Cour paraît élargir la compétence
                du Conseil — organe dont le rôle est de régler des différends individuels
                relatifs à l’aviation. Ce faisant, l’arrêt, sans fondement juridique substan-
                tiel, risque à l’avenir de soumettre indûment les Etats aux procédures de
                règlement des différends par le Conseil sans leur consentement. Pour les
                motifs exposés ci‑dessus, j’estime que cela n’est ni nécessaire ni opportun.

                (Signé) Kirill Gevorgian.




                                                                                          87




10 CIJ1192_Ord.indb 171                                                                         10/08/21 10:34

